DETAILED ACTION
	The Response filed 22 June 2022 has been entered.  Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive in view of Shimp (US 1,354,582), Hidding (US 2,908,476), and Haimi (US 2013/0008546).
The applicant argues with respect to claim 1 on pgs. 7-8 of the Response that the prior art “fails to disclose or suggest ‘a body having a main fluid channel and an integral reinforcing plate extending outward from the main fluid channel, the reinforcing plate having a surface for gripping the fluid flow manifold assembly,’ as recited by amended independent claim 1.”  Hidding teaches in Figs. 6-7 a body having a main fluid channel and an integral reinforcing plate 34c extending outward from the main fluid channel, the reinforcing plate 34c having a surface for gripping the fluid flow manifold assembly (e.g. the user can grab/pinch the thin reinforcing plate 34c as shown in Fig. 7).  The teaching of Hidding is used to modify the body of the assembly disclosed by Shimp to include an integral reinforcing plate to limit movement of the plunger from the body, as Hidding teaches (col. 3, line 74 – col. 4, line 7). 
The applicant argues with respect to claim 1 on pg. 8 of the Response that the prior art lacks “a seal member disposed outside of the main fluid channel, the plunger slidably engaged with seal member.”  However, Shimp discloses a seal member 9 disposed outside of the main fluid channel, the plunger 3, 4 slidably engaged with the seal member 9; 
The applicant argues with respect to claim 1 on pg. 8 of the Response that the prior art lacks “wherein the plunger extends across the entire main fluid channel when the plunger is in the first position, and wherein an end portion of the plunger is disposed just within the main fluid channel when the plunger is in the second position.”  However, Shimp discloses that the plunger 3, 4 extends across the entire main fluid channel when the plunger is in the first position (closing drug port B), and wherein an end portion 3 of the plunger 3, 4 is disposed just within the main fluid channel when the plunger 3, 4 is in the second position (as one having ordinary skill would recognize by the valve head 3 having a height larger than the recess in the wall of the main fluid channel that the valve head 3 is moved to/toward to open the drug port B).  
The applicant argues with respect to claim 15 on pg. 9 of the Response that the amended claim 15 overcomes the prior art for reasons previously stated in reference to claim 1.  However, the prior art is seen as teaching the limitations that the applicant has argued so far, as discussed above.
The applicant argues with respect to claim 15 on pg. 9 of the Response that the prior art lacks the plunger being extracted completely outside of the main fluid channel in the open position.  However, Haimi teaches in Figs. 6A-6D a plunger 612 being disposed completely outside the main fluid channel when the plunger 612 is in the second position (Fig. 6A-6B).  The teaching of Haimi is used to modify the configuration of the assembly disclosed by Shimp.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US 1,354,582) in view of Hidding (US 2,908,476).
Regarding claim 1, Shimp discloses a fluid flow manifold assembly, comprising: 
a body having a main fluid channel (extending between ports A); 
a fluid inlet (comprising a first one of ports A) disposed on a first end of the main fluid channel; 
a fluid outlet (comprising a second one of ports A) disposed on a second end of the main fluid channel; 
a drug port (comprising port B, wherein “drug” is merely seen as a name for the port and not necessarily further defining the structure or function of the port) coupled to the main fluid channel and disposed at an angle to the main fluid channel; and 
a flow control assembly coupled to the main fluid channel and opposing the drug port (B), the flow control assembly comprising: 
a plunger 3, 4; 
a seal member 9 disposed outside of the main fluid channel, the plunger 3, 4 slidably engaged with the seal member 9; 
a cap thread 10 disposed outside of the main fluid channel; and 
a knob 7 (wherein the head 7 is seen as a knob because it is used as an actuator for turning the stem sleeve 6, as disclosed on pg. 1, lines 99-100) disposed outside of the main fluid channel, 
wherein the flow control assembly is configured to shut off fluid flow through the drug port with the plunger 3, 4 disposed in a first position (closing drug port B), to allow a maximum fluid flow through the drug port with the plunger 3, 4 disposed in a second position (opening drug port B), and to allow incremental levels of fluid flow through the drug port with the plunger 3, 4 disposed in varying positions between the first and second positions (because the screw actuation of the valve head 3 allows the valve head 3 to be positioned relative to its seat at the drug port at various positions between its extreme positions), wherein the plunger position is based on rotation of the knob 7 in one of a clockwise and a counterclockwise direction,
wherein the plunger 3, 4 extends across the entire main fluid channel when the plunger is in the first position (closing drug port B), and wherein an end portion 3 of the plunger 3, 4 is disposed just within the main fluid channel when the plunger 3, 4 is in the second position (as one having ordinary skill would recognize by the valve head 3 having a height larger than the recess in the wall of the main fluid channel that the valve head 3 is moved to/toward to open the drug port B).  
Shimp lacks the body having an integral reinforcing plate extending outward from the main fluid channel, and the reinforcing plate having a surface for gripping the fluid flow manifold assembly.
Hidding teaches in Figs. 6-7 a body having an integral reinforcing plate 34c extending outward from the main fluid channel, the reinforcing plate 34c having a surface for gripping the fluid flow manifold assembly (e.g. the user can grab/pinch the thin reinforcing plate 34c as shown in Fig. 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the assembly disclosed by Shimp to include an integral reinforcing plate to limit movement of the plunger from the body, as Hidding teaches (col. 3, line 74 – col. 4, line 7). 
Regarding claim 2, Shimp discloses that the drug port (B) is disposed orthogonally to the main fluid channel and the flow control assembly is disposed axially to the drug port (B).  
Regarding claim 3, Shimp discloses that there is an inlet connector (comprising the threads or threaded region of the inlet port A) coupled to the fluid inlet.  
Regarding claim 5, Shimp discloses that there is an outlet connector (comprising the threads or threaded region of the outlet port A) coupled to the fluid outlet.  
Regarding claim 7, Shimp discloses that there is a port connector (comprising the threads or threaded region of the drug port B) coupled to the drug port.  
Regarding claim 9, Hidding teaches in Figs. 6-7 that there is a cavity disposed in the reinforcement plate 34c, wherein the knob 20c is disposed within the cavity.
Regarding claim 10, Hidding teaches in Figs. 6-7 that the cavity has a stop surface configured to prevent the knob 20c from being rotated further in a counterclockwise direction (col. 3, line 74 – col. 4, line 7).
Regarding claim 11, Hidding teaches in Figs. 6-7 that there is an indicator element disposed on the reinforcement plate 34c (such as the limit-stop surface that the knob 20c engages, which indicates the limit of the plunger’s position).
Regarding claim 12, Hidding teaches in Figs. 6-7 that the indicator element is one of printed on the reinforcement plate 34c, etched onto the reinforcement plate 34c and formed by a material of the reinforcement plate 34c (specifically formed by a material of the reinforcement plate in the form of a portion of the reinforcement plate 34c, such as the limit-stop surface that the knob 20c engages, which indicates the limit of the plunger’s position).
Regarding claim 13, Shimp discloses that the fluid flow manifold assembly is configured to prevent a dead space when the plunger 4 is disposed in any position between and including the first position and the second position (because the plunger 4 never seals the main fluid channel like the applicant’s device).  
Regarding claim 14, Shimp discloses that the fluid flow manifold assembly is configured to allow fluid flow through the main fluid channel from the fluid inlet - 14 -with any position of the plunger 4 between and including the first position and the second position.
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US 1,354,582) in view of Hidding (US 2,908,476) and Haimi (US 2013/0008546).
Regarding claim 15, Shimp discloses a fluid flow set, comprising: 
a fluid inlet tube (comprising the “line”/conduit” of the structure coupled to a first one of ports A via the threads on said first port A, as disclosed on pg. 1, lines 12-19 and 35-42, and pg. 2, lines 19-21); 
a fluid outlet tube (comprising the “line”/conduit” of the structure coupled to a second one of ports A via the threads on said second port A, as disclosed on pg. 1, lines 12-19 and 35-42, and pg. 2, lines 19-21); 
a drug delivery tube (comprising the conduit/”line” of the structure coupled to port B, as disclosed on pg. 1, lines 12-19 and lines 35-42, and pg. 2, lines 6-11 and 19-21); and 
a fluid flow manifold assembly, the fluid flow manifold assembly comprising: 
a body having a main fluid channel (extending between ports A); 
an inlet connector (comprising the threads or threaded region of the inlet port A) disposed on a first end of the main fluid channel and coupled to the fluid inlet tube; 
an outlet connector (comprising the threads or threaded region of the outlet port A) disposed on a second end of the main fluid channel and coupled to the fluid outlet tube; 
a port connector (comprising the threads or threaded region of port B) coupled to the main fluid channel and coupled to the drug delivery tube; and 
a flow control assembly coupled to the main fluid channel opposing the port connector, the flow control assembly comprising a plunger 3, 4, a seal member 9 disposed outside of the main fluid channel, the plunger 3, 4 slidably engaged with the seal member 9, a cap thread 10 disposed outside of the main fluid channel and a knob 7 (wherein the head 7 is seen as a knob because it is used as an actuator for turning the stem sleeve 6, as disclosed on pg. 1, lines 99-100) disposed outside of the main fluid channel, 
wherein the flow control assembly is configured to shut off fluid flow into the main fluid channel from the drug delivery tube with the plunger 3, 4 disposed in a first position (the closed position), to allow a maximum fluid flow into the main fluid channel from the drug delivery tube with the plunger 3, 4 disposed in a second position (the open position), and to allow incremental levels of fluid flow into the main fluid channel from the drug delivery tube with the plunger 3, 4 disposed in varying positions between the first and second positions (because the screw actuation of the valve head 3 allows the valve head 3 to be positioned relative to its seat at the drug port at various positions between its extreme positions), 
wherein the plunger position is based on rotation of the knob 7 in one of a clockwise and a counterclockwise direction,
wherein the plunger 3, 4 extends across the entire main fluid channel when the plunger 3, 4 is in the first position (closing drug port B).  
Shimp lacks the body having an integral reinforcing plate extending outward from the main fluid channel, the reinforcing plate having a surface for gripping the fluid flow manifold assembly, and the plunger being disposed completely outside the main fluid channel when the plunger is in the second position.
With regard to the integral reinforcing plate, Hidding teaches in Figs. 6-7 a body having an integral reinforcing plate 34c extending outward from the main fluid channel, the reinforcing plate 34c having a surface for gripping the fluid flow manifold assembly (e.g. the user can grab/pinch the thin reinforcing plate 34c as shown in Fig. 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the assembly disclosed by Shimp to include an integral reinforcing plate to limit movement of the plunger from the body, as Hidding teaches (col. 3, line 74 – col. 4, line 7). 
With regard to the plunger being disposed completely outside the main fluid channel when the plunger is in the second position, Haimi teaches in Figs. 6A-6D a plunger 612 being disposed completely outside the main fluid channel when the plunger 612 is in the second position (Fig. 6A-6B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Shimp to have the plunger be disposed completely outside the main fluid channel when the plunger is in the second position, as Haimi teaches, so that flow through the main fluid channel can remain smooth without turbulence and crevices in which fluid or debris could get trapped.
Regarding claim 16, Shim discloses that the fluid flow manifold assembly is an anesthesia manifold (wherein “anesthesia” isn’t seen as necessarily further defining the structure or function of the manifold, and is instead seen as merely a name for the manifold, and the handled fluid of an apparatus in an apparatus claim isn’t seen as having patentable weight per MPEP 2115).  
Regarding claim 18, Hidding teaches in Figs. 6-7 that there is a cavity disposed in the reinforcement plate 34c, wherein the knob 20c is disposed within the cavity, the cavity has a stop surface configured to prevent the knob 20c from being loosened past a defined point (col. 3, line 74 – col. 4, line 7).
Regarding claim 19, Shim discloses that the fluid flow manifold assembly is configured to prevent a dead space when the plunger 4 is disposed in any position between and including the first position and the second position (because the plunger 4 never seals the main fluid channel like the applicant’s device).  
Regarding claim 20, Shim discloses that the fluid flow manifold assembly is configured to allow fluid flow through the main fluid channel from the fluid inlet with any position of the plunger 4 between and including the first position and the second position.
Allowable Subject Matter
Claims 4, 6, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claims 4, 6, and 8, a Luer connector; and
with regard to claim 17, three drug ports with each drug port coupled to a separate port connector and each separate port connector coupled to a separate drug delivery tube.
Shimp discloses “an improved valve adapted for many uses,” (pg. 1, lines 12-14) but then states that the valve is “particularly adapted for use in couplings between the trunk lines and certain vats or other devices constituting parts of systems for handling milk and cream” (pg. 1, lines 14-19), and Luer connectors are generally used in the medical field, so it wouldn’t have been obvious to one having ordinary skill in the art to modify the valve disclosed by Shimp to incorporate Luer connectors on the ports of the valve.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753